DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 8, 9, 13, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2011/0321028 A1) in view of Agrawal (US Pub. No. 2014/0279901 A1).
As to claim 1, Evans teaches a method implemented by one or more data processing apparatus ([0021] states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service."  The cloud including the deployment service is recognized as a data processing apparatus.), the method comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 , the client version of the database mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database  (See Fig. 4).   [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Accordingly, the client device installs the update package which includes updates to the master version number of the application.  This teaches that the client device changes the client version of the database, because the client device installs the update package.), the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … current master version number of device 200 (which is 58)." The current master version is recognized as the client database version number for the client version of the database.) and ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device)."  As shown in FIG. 4, a Device Type T is sent, where the letter T is recognized as a first cursor specifying a particular database entity. included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic (e.g., instructions and data)." This is interpreted as including the device type.  The experience modules are included in the Application 402 of the device.)
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version , 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  "T" is recognized as a particular database entity.  The database entities are Experience IDs D, A and C, which correspond to the particular database entity "T.") 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  Since the current master version is 58, the deployment service determines that new database entities D, A and C are available based at least in part on master version numbers 59, 61 and 62.)
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…" Master version 62 returned to device to update device and is recognized as an entity update.  The experience version number is provided.  The experience version number is recognized as the remote entity version number.)
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote database version number) is the highest version number in the version catalog 316 (recognized as remote version of the database).  Version catalog 316 is stored on the deployment service 306 as shown in FIG. 4.)  and being different than any remote entity version number in the at least one entity update  (Master version 62 database and is different than any numbers of the experience version (e.g. 3, 7, 1, 4, 6), which are recognized as remote entity version.  Master version 62 is different from the Experience version 6 provided in the update 422).
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach  that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans 
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

  As to claim 2, Evans teaches wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … the experience module that the update package changes…"  With further reference to FIG. 4, only Experience IDs D, A, C are provided to client, where version catalog 316 (recognized as remote version of the database) also includes Experience IDs for B and E.  The Experience IDs are recognized as dataset entities.  Thus, only a subset of dataset entities (D, A, and C) and not every dataset entity (A, B, C, D and E) included in the remote version of the database is included.)

As to claim 3, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version 

As to claim 7, Evans teaches a system comprising one or more data processing apparatus ([0021] states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service."  The cloud including the deployment service is recognized as a data processing apparatus.), and a data store storing instructions, that, when executed by the one or more data processing apparatus, cause the one or more data processing apparatus to perform operations ([0054] teaches "Platform 300 includes an application interface 302, one or more experience specific services 304, and a deployment service 306."  The Platform and the experience specific services are recognized as storing instructions to carry on the deployment of updates.) comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules is recognized as the client version of the database stored on the client device.), the client version of the database mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience , the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … current master version number of device 200 (which is 58)." The current master version is recognized as the client database version number for the client version of the database.) and ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device)."  As shown in FIG. 4, a Device Type T is sent, where the letter T is recognized as a first cursor specifying a particular database entity. included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic (e.g., instructions and data)." This is interpreted as including the device type.  The experience modules are included in the Application 402 of the device.)
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  As shown in FIG. 4, the device update component 314 and version catalog 316 is a part of the deployment service.  The version catalog is recognized as a remote version of the database that is remote from the client device.  This is further supported by [0021] which states "Cloud 112 includes and/or is 114 for one or more experience services 116 and a deployment service 118."  Fig. 1 also clearly shows the devices 102 as being remote from the deployment service 118.), the remote version of the database including a plurality of database entities (As set forth in FIG. 4, each Experience ID 412 is a database entity.  It is contained in the version catalog of the deployment service 306, and therefore is a part of the remote version of the database.), 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  "T" is recognized as a particular database entity.  The database entities are Experience IDs D, A and C, which correspond to the particular database entity "T.") 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and 
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…" Master version 62 returned to device to update device and is recognized as an entity update.  The experience version number is provided.  The experience version number is recognized as the remote entity version number.)
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote database version number) is the highest version number in the version catalog 316 (recognized as remote version of the database).  Version catalog 316 is stored on the deployment service 306 as shown in FIG. 4.)  and being different than any remote entity version number in the at least one entity update  (Master version 62 
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach  that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans to be monotonically increasing between entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … the experience module that the update package changes…"  With further reference to FIG. 4, only Experience IDs D, A, C are provided to client, where version catalog 316 (recognized as remote version of the database) also includes Experience IDs for B and E.  The Experience IDs are recognized as dataset entities.  Thus, only a subset of dataset entities (D, A, and C) and not every dataset entity (A, B, C, D and E) included in the remote version of the database is included.)

As to claim 9, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  The device type of Television is recognized as a system 

As to claim 13, Evans teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations comprising ([0035] teaches experience storage stores in non-volatile memory): 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules is recognized as the client version of the database stored on the client device.), the client version of the database mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database  (See Fig. 4).   [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Accordingly, the client device installs the update package which includes updates to the master version number of the application.  This teaches that the client device changes the client version of the database, because the client device installs the update package.), the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device)."  As shown in FIG. 4, a Device Type T is sent, where the letter T is recognized as a first cursor specifying a particular database entity. included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic (e.g., instructions and data)." This is interpreted as including the device type.  The experience modules are included in the Application 402 of the device.)
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  As shown in FIG. 4, the device update component 314 and version catalog 316 is a part of the deployment service.  The version catalog is recognized as a remote version of the database that is remote from the client device.  This is further supported by [0021] which states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service 118."  Fig. 1 also clearly shows the devices 102 as being remote from the deployment service 118.), the remote version of the database including a plurality of database entities (As set forth in FIG. 4, each Experience ID 412 is a database entity.  It is contained in the version catalog of the deployment service 306, and therefore is a part of the remote version of the database.), 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  Since the current master version is 58, the deployment service determines that new database entities D, A and C are available based at least in part on master version numbers 59, 61 and 62.)
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed 
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote database version number) is the highest version number in the version catalog 316 (recognized as remote version of the database).  Version catalog 316 is stored on the deployment service 306 as shown in FIG. 4.)  and being different than any remote entity version number in the at least one entity update  (Master version 62 database and is different than any numbers of the experience version (e.g. 3, 7, 1, 4, 6), which are recognized as remote entity version.  Master version 62 is different from the Experience version 6 provided in the update 422).
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach  that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans to be monotonically increasing between entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

  As to claim 14, Evans teaches wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … the experience module that the update package changes…"  With further reference to FIG. 4, only Experience IDs D, A, C are provided to client, where version catalog 316 (recognized as remote version of the database) also includes Experience IDs for B and E.  The Experience IDs are recognized as dataset entities.  Thus, only a subset of 

As to claim 15, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  The device type of Television is recognized as a system constraint because it is a type of device.  The Experience IDs correspond to the database entities and are determined based on the type of device.)

As to claim 25, Evans teaches wherein a client entity version number of a database entity is different than the client version of the database ([0081] teaches " An application 402 installed on device 200 has a master version number of 58….The second experience module in application 402 has an experience identifier of B and an experience version number of 7."  The experience version number of 7 is recognized as client entity version number, where the client version of the database is the master version 58.)



Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2011/0321028 A1) in view of Agrawal (US Pub. No. 2014/0279901 A1), and further in view of Saadat (US Pub. No. 2012/0143873 A1).
As to claim 4, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Evans, as modified, and Saadat are combinable because they are directed to updating modified data (Evans [0004], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

As to claim 10, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
 wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Evans, as modified, and Saadat are combinable because they are directed to updating modified data (Evans [0004], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

As to claim 16, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2011/0321028 A1) in view of Agrawal (US Pub. No. 2014/0279901 A1), and further in view of Chao (US Pub. No. 2015/0317349 A1).
As to claim 5, Evans teaches receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution of an application terminates."  This teaches a second request for updates, because the request for updates is repeated daily, for example.  [0106] teaches that "the device installs the received one or more update packages on the device." The second request is interpreted as including a second client database version number that would be version 62, which matches the remote database version number that was provided in the original update.  The original update is element 422, FIG. 4.)
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

As to claim 11, Evans teaches receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution of an application terminates."  This teaches a second request for updates, because the request for updates is repeated daily, for example.  [0106] teaches that "the device installs the received one or more update packages on the device." The second request is interpreted as including a second client database version number that would be version 62, which matches the remote 
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

As to claim 17, Evans teaches receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution 
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2011/0321028 A1) in view of Agrawal (US Pub. No. 2014/0279901 A1), and further in view of Itoh (US Pub. No. 2016/0259837 A1).
As to claim 6, Evans does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred 
The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

As to claim 12, Evans does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include updating a three 
The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

As to claim 18, Evans does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).

The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

Claims 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Agrawal, and further in view of Gailloux (US 8,340,651).

As to claim 26, Evans, as modified, does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of , the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Evans to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated by the retrieval by the server of copy 332.), the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the 
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Evans to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

As to claim 28, Evans, as modified, does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client , the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Evans to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

Response to Arguments
Applicant's arguments have been considered but are not persuasive.  Applicant begins by providing an explanation of Evans, where Evans teaches a technique to update an application on a device where the application includes multiple experience modules.  Applicant then outlines that an update can be deployed to applicable experience modules of an application.  Applicant contends that, although Evans teaches a device operating an application can send an update request to a deployment service to determine whether the application for the device (i.e. experience modules of the application) is up-to-date and subsequently update experience modules of the application as necessary, Evans allegedly fails to disclose or suggest "a client version of a database that is mutable by the client device."  Applicant asserts that the application and/or experience modules are unable to be changed by the client device.
In response, Examiner points to [0081] of Evans, which teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database.  Then update packages are provided to the device, specifically [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Together, these passages teach that the client device receives an update to the client version of the database (the application and its associated experience modules), and the client then installs the update.  This teaches that database is changed, by the client device, by installing the update.  Therefore, Evans teaches "a client version of a database that is mutable by the client device," as recited by independent claim 1.
Claims 7 and 13 recite a similar limitation and are rejected under a similar rationale as set forth above.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169